Citation Nr: 0802133	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-35 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for the cause 
of the veteran's death.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from August 1944 to September 1945.  The 
veteran died in February 1987. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 decision rendered by the 
Roanoke, Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA), which determined that new and material 
evidence had not been received to reopen a previously denied 
claim for entitlement to service connection for the cause of 
the veteran's death.  The appellant withdrew her request for 
a Board hearing in November 2007.


FINDINGS OF FACT

1.  In an April 1987 rating decision the RO denied a claim 
for entitlement to service connection for the cause of the 
veteran's death; a timely appeal was not filed, and this 
determination has become final. 

2.  A rating action in November 2000 found that new and 
material evidence had not been submitted to reopen the 
appellant's claim for entitlement to service connection for 
the cause of the veteran's death.  The appellant was informed 
of the decision and did not file an appeal.  The decision 
became final.

3.  Evidence received since the November 2000 rating decision 
is new, but does not raise a reasonable possibility of 
substantiating the claim.




CONCLUSION OF LAW

New and material evidence has not been received; the claim 
for service connection for the cause of the veteran's death 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the appellant in letters from the 
RO dated in August 2003, June 2004, and June 2007.  Those 
letters notified the appellant of VA's responsibilities in 
obtaining information to assist the appellant in completing 
her claim, identified the appellant's duties in obtaining 
information and evidence to substantiate her claim, and 
requested that the appellant send in evidence in her 
possession that would support her claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson, 20 Vet. App. 537 (2006)); 
Kent v. Nicholson, 20 Vet.App. 1, 10 (2006).


Laws and Regulations

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2007).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability due to 
disease or injury incurred in or aggravated by active 
service, or which was proximately due to or the result of a 
service-connected condition, was either a principal or 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312(a).  For a service-connected disability to be the 
principal cause of death, it must singularly or jointly with 
some other condition be the immediate or underlying cause of 
death, or be etiologically related thereto.  38 C.F.R. § 
3.312(b).  For a service-connected disability to be a 
contributory cause of death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c).

Factual Background and Analysis

The veteran died in February 1987.  The certificate of death 
listed the cause of death as arrhythmia due to coronary 
artery disease.  Other significant disorders contributing to 
death but not related to the terminal disease were atrial 
fibrillation and rheumatoid arthritis.  In February 1987, the 
appellant submitted a claim for dependency and indemnity 
compensation (DIC).  The RO initially denied the appellant's 
claim in April 1987.  She did not appeal that decision.  In 
July 2000, the RO received the appellant's claim to reopen, 
and in a November 2000 rating action, denied the claim.  
There was no timely appeal.  The RO denied the appellant's 
claim to reopen in subsequent rating decisions dated in 
January 2004.  In correspondence sent to the appellant, as 
well as to her Congressman and Senator, the RO indicated that 
the claim would remain open until August 26, 2004.  
Correspondence then received from the appellant will be 
construed as a properly filed notice of disagreement, and 
this appeal ensued.  Thus, the last final unappealed decision 
in this case was in November 2000.

The evidence of record at the time of the November 2000 
decision included the veteran's service medical records, 
McGuire VA Hospital inpatient treatment records dated in 
February 1963; June 1964, and from April 1972 to July 1972; a 
VA examination report dated in November 1964; a December 1964 
rating decision; VA outpatient treatment records dated from 
June 1978 to September 1980; January 1984 to July 1984; 
November 1985 to February 1987; and from October 1985 to 
February 1987; private records from PGH dated between January 
1984 and May 1984; May 1984 correspondence from C. C. A., M. 
D.; the veteran's February 1987 death certificate, and a copy 
of a letter written by the veteran in December 1986.

Service medical records reflect the veteran suffered several 
injuries as a result of being hit with fragments of a bazooka 
projectile.  These included a penetrating injury of the scalp 
and right shoulder; a moderate cerebral concussion; chronic 
anxiety reaction; and blast injury of the right ear, with 
traumatic perforation of the tympanic membrane.  The records 
are negative for any cardiovascular disorders.  

The McGuire VA Hospital records show the veteran was treated 
in February 1963 for rheumatoid arthritis and ankylosing 
spondylosis.  The discharge diagnosis included undiagnosed 
disease of the heart; treated.  A June 1964 discharge summary 
shows the veteran was treated for appendicitis and had an 
undiagnosed disease of the heart manifested by atrial 
flutter.  Records dated between April 1972 and December 1972 
reflect insertion of a pacemaker.  The diagnoses included 
acute inferior, posterior myocardial infarction.

The November 1964 VA examination report shows a diagnosis of 
arteriosclerotic heart disease, (ASHD) with regular sinus 
rhythm and digitals affect.  In the December 1946 rating 
decision, the RO denied service connection for rheumatoid 
arthritis and atherosclerotic heart disease with atrial 
flutter.

The VA outpatient treatment records show therapeutic 
treatment for rheumatoid arthritis and spondylitis; and 
treatment for psoriasis, chronic obstructive pulmonary 
disease, and multiple cardiac complications including 
congestive heart failure, myocardial infarction, and 
pulmonary edema.

The private records from PGH reveal two hospitalizations to 
rule out myocardial infarction and complaints of shortness of 
breath secondary to congestive heart failure.  In the May 
1984 correspondence, C. C. A., M.D. noted the veteran's 
cardiac status had deteriorated significantly over past year 
and he existed on the verge of decompensation.  The February 
1987 death certificate listed arrhythmia due to coronary 
artery disease as the immediate cause of death.  Atrial 
fibrillation and rheumatoid arthritis were listed as 
significant disorders contributing to death but not related 
to the terminal disorder.

Based upon these findings, the RO denied service connection 
for cause of death in the unappealed April 1987 rating 
decision.  The basis for the denial was that at the time of 
death the veteran was only service-connected for anxiety 
neurosis, secondary to cerebral concussion; for defective 
hearing; and residuals of superficial shrapnel fragment 
wounds.  The RO denied service connection for 
arteriosclerotic heart disease with heart block and premature 
ventricular contractions and for rheumatoid arthritis, 
because there was no indication that the any of veteran's 
service-connected disabilities materially or substantially 
contributed to the cause of the veteran's death. 

Evidence submitted since the RO's April 1987 decision 
included multiple photocopies of the following: service 
medical and personnel records; VA examination reports dated 
in May 1946, August 1945 and August 1946; a December 1951 
neuropsychiatry examination report; prior RO rating decisions 
of October 1946 and August 1972; informal increased ratings 
claims from the veteran submitted in May 1984 and December 
1986; records from PGH dated in January 1984; VA in-patient 
treatment records from April 1986 to May 1986; the February 
1987 death certificate.  All of these records were previously 
before the RO and considered in their April 1987 decision.  
Therefore, those records clearly were not new, and warrant no 
further discussion.

In July 2000, the appellant requested that her claim be 
reopened.  In October 2000, she submitted a copy of a 
December 1986 letter written by the veteran, which was 
already of record.  This letter was not new, and thus, 
warrants no further discussion.

Evidence received in the appellant's present attempt to 
reopen her claim consists of a copy of the appellant's 
February 1987 application for Social Security survivor 
benefits; a January 1984 record from C.C.A., M.D.; a 
photocopied magazine article from a February 2004 Disabled 
American Veterans (DAV) publication; internet articles about 
atrial fibrillation; correspondence dated in August 2004 from 
J. M. B., M.D.; correspondence sent from the appellant to 
Diane Sawyer and J. B. (the author of the DAV magazine 
article); several letters of correspondence from the 
appellant to Senators Allen, Warren, Goode and Congressman 
Forbes between November 2003 and June 2005; and several lay 
statements of the appellant dated in August 2005, November 
2006, and June 2007; and an unsigned and undated medical 
opinion proffered by the board-certified cardiologist and 
attending physician in cardiovascular medicine at the McGuire 
VA Medical Center (VAMC).  The record also contains several 
duplicate copies of the aforementioned evidence.  

After a review of the additional evidence, the Board notes 
that a large portion is cumulative and redundant of the 
evidence which was of record at the time of the unappealed 
April 1987 rating action.  In this regard, the January 1984 
clinical note from C.C.A., M.D. is redundant of evidence 
considered in April 1987, namely that the veteran had 
received treatment for cardiac complications in 1984.  

In a similar fashion, the appellant's written statements to 
Diane Sawyer and J.B., in September 2004; the lay statements 
sent to the RO; and correspondence sent to Senators Allen, 
Warren, Goode and Congressman Forbes- are not considered new 
and material evidence.  In these statements and letters of 
correspondences, the appellant generally contends she is 
entitled to service connection for the cause of her husband's 
death.  This is cumulative and redundant of the appellant's 
contentions which were previously considered at the time of 
the RO's April 1987 final decision.  Additionally, as a lay 
person, she lacks the ability to provide evidence that 
requires specialized knowledge, skill, experience, training 
or education.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"). 

The only remaining evidence which is actually new is: the 
February 1987 application for Social Security survivor 
benefits; the internet article defining atrial fibrillation 
in layman terms; the photocopied DAV magazine article that 
discussed overdue benefits and the rise in veteran benefit 
rates; the August 2004 opinion of J. M. B., M.D; and the 
opinion proffered by the cardiologist at the McGuire VA 
Medical Center (VAMC).  

Notwithstanding the fact that the internet and magazine 
articles are new; they are not considered material because 
they do not relate to an unestablished fact necessary to 
sustain the claim.  See 38 C.F.R. § 3.156 (2007).  The 
internet article merely explains what atrial fibrillation is, 
without specific commentary by a medical professional linking 
atrial fibrillation to the veteran's military service or to 
his service-connected disabilities.  The DAV magazine 
articles do not relate to the claim at all, except in the 
sense that the appellant believes she is entitled to survivor 
benefits.  Therefore, as neither article relates to an 
unestablished fact necessary to sustain the claim-which is 
that the veteran's death is causally related to a service-
connected disability or service- they are not material.  

In contrast however, the Board notes that the two medical 
opinions are new and do relate to whether the veteran's death 
is causally related to a service-connected disability.  
However, they fail to constitute material evidence sufficient 
to reopen the appellant's claim, because they do not raise a 
reasonable possibility of substantiating the claim.  In this 
regard, in August 2004, J. M. B., M.D. wrote that he did not 
recall the veteran's case during his residency.  He 
acknowledged signing the death certificate but generally 
stated that he could not comment on whether stress or anxiety 
caused the disorders listed on the veteran's death 
certificate.  He further noted that coronary artery disease 
is very common and usually associated with elevated 
cholesterol and family history elevated cholesterol and heart 
disease.  He stated that he could not link stress or anxiety 
to the appellant's brief stay in the military, his anxiety 
disorder that was diagnosed in 1945 at 20 years old, or to 
his death in 1987 from coronary artery disease.  

The unidentified cardiologist wrote that he had been 
requested to provide an expert opinion as to whether the 
veteran's atherosclerotic coronary artery disease is related 
to his anxiety neurosis.  He indicated review of the 
veteran's claims folders.  After a detailed discussion of the 
veteran's pertinent medical history, this cardiologist 
indicated that "although anxiety and depression occur more 
often among patients with coronary artery disease-there is no 
compelling scientific evidence that links the development of 
coronary artery disease to anxiety neurosis."  He opined 
that it was highly therefore unlikely that the anxiety 
neurosis initiated the process of coronary atherosclerosis, 
which ultimately lead to the veteran's death.  While this 
opinion is unsigned and undated, it is presumed to be 
credible.  The opinion is not incredible on its face, and 
inasmuch as it contains an opinion against the appellant's 
interest, but was submitted by the appellant, the Board finds 
no indication that it is inherently false or untrue.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) ("in 
determining whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed").  

The Board notes that neither medical opinion suggests a 
causal connection exists between the veteran's service-
connected disorders and his official cause(s) of death.  
Thus, the opinions do not raise a reasonable possibility of 
substantiating the appellant's claim, and rather have the 
effect of providing evidence against the claim, were it to be 
reopened and adjudicated on a merit basis.  Therefore, they 
are not sufficient to warrant that the claim be reopened and 
readjudicated.

Accordingly, the Board finds that as the evidence submitted 
in connection with the current claim does not constitute both 
new and material evidence, and the claim is not reopened.  
Since the preponderance of the evidence is against the 
veteran's claims, the "benefit-of-the-doubt" doctrine is 
not applicable in this appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).


ORDER

New and material evidence has not been received and the claim 
for cause of death is not reopened, and is denied..



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


